Per Curiam.

The judgment must be affirmed. The cons*505ent of the defendant below to the delay, takes away all ground of complaint. It is evident that he wilfully absented himself, after being apprized that the cause would be called on to trial. The delay here is fully and satisfactorily accounted for; and if the defendant has sustained any injury, it has been occasioned by his own fault or folly, and does not come within the principle which has governed any of the cases, in which it has been held that the cause was out of court, in consequence of the delay of the trial.(a)
Judgment affirmed.

 Vide Baldwin v. Carter, p. 494.